DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 4/5/2021, claims 1 – 27 are pending for examination. 	
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:
I.	Independent claim 1 and dependent claims 2 – 19 are drawn to a method performed by a Border Gateway Protocol-Link State (BGP-LS) supported node configured to act as a central controller, wherein the BGP-LS supported node encodes control instructions and sends them to intended recipient nodes in the network (Specification Paragraphs [0097 – 0098] and Fig. 18 and 19), and is classified in H04L 45/42.
II.	Independent claims 20 and 24, and dependent claims 21 – 23 and 25 – 27, are drawn to a method and a network node, respectively, which receives control instructions from a BGP-LS supported node and executes the control instructions and transmits execution status to a central controller (Specification Paragraphs [0104] and [00172] and Fig. 39), classified in H04L 45/04.
These inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed usable together in a single combination. The subcombinations are distinct if they do not overlap in cope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombinations I and II have separate utility as by themselves, proposed invention of Group I is a method implemented by a BGP-LS supported node to function as a central controller which disseminates control instructions to recipient network nodes and proposed invention of group II 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification as noted above, and separate searches for the mutually exclusive features of each of the subcombinations. Prior art relevant to one searched subcombination may not necessarily relevant to the separate, as the inventions comprise distinct features that require different fields of search, specifically, “encoding control instructions using the extend BGP-LS protocol instructions”, “transmitting the control instructions to intended recipient nodes in the network that have established a BGP session with the BGP-LS supported node”, “receiving control instructions from a Border Gateway Protocol-Link State (BGP-LS) supported node”, “executing the control instructions”, “encoding a status of the execution of the control instructions on the network node using the extended BGP-LS protocol”, and “transmitting the status of the execution of the control instructions on the network node to the central controller”, are features of the remaining subcombinations, thus result in entirely separate searches and examinations, and hence serious burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.K.B/               Examiner, Art Unit 2459